SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 20, 2012 Oritani Financial Corp. (Exact name of registrant as specified in its charter) Delaware 001-34786 30-0628335 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 370 Pascack Road, Township of Washington, New Jersey (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(201) 664-5400 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item 5.07Submission of Matters to a Vote of Security Holders. On November 20, 2012, Oritani Financial Corp. (the “Company”) held its Annual Meeting of Shareholders. The following proposals were submitted by the Board of Directors to a vote of security holders and the final result of the voting on each proposal is noted below. Proposal 1:Election of Directors Votes For Votes Withheld Broker Non-Votes Terms Expiring at the 2015 Meeting: Michael A. DeBernardi Robert S. Hekemian, Jr. Proposal 2:The ratification of the appointment of KPMG LLP as the Company’s independent registered public accounting firm for the year ended June 30, 2013. Votes For Against Abstain Broker Non-Votes 0 Proposal 3:An advisory, non-binding proposal with respect to the executive compensation described in the Proxy Statement. Votes For Against Abstain Broker Non-Votes Item 9.01Financial Statements and Exhibits (a) Not applicable (b) Not applicable (c) Not applicable (d) Not applicable SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ORITANI FINANCIAL CORP. DATE: November 20, 2012 By: /s/ John M. Fields, Jr. John M. Fields, Jr. Executive Vice Presidentand Chief Financial Officer
